Citation Nr: 0310051	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition. 

2.  Entitlement to an increased evaluation for hallux valgus 
and plantar fasciitis of the left foot, currently evaluated 
as 10 percent disabling. 

3.  Entitlement to an increased evaluation for hallux valgus 
and plantar fasciitis of the right foot, currently evaluated 
as 10 percent disabling.

4.  Entitlement to service connection for a right hip 
condition. 

5.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, status post meniscectomy, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for 
musculotendonitis of the left hip, currently evaluated as 10 
percent disabling.

8.  Entitlement to an increased evaluation for tendonitis of 
the right shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to June 
1995.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A hearing at which the veteran testified was 
conducted by the undersigned at the RO in January 2003.  

The issues involving service connection for a right hip 
condition and a low back condition, as well as the issues 
involving increased evaluations for chondromalacia of the 
knees, musculotendonitis of the left hip, and tendonitis of 
the right shoulder will be discussed in the remand portion of 
this decision.

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims that will be addressed in this 
decision, and has obtained and fully developed all evidence 
necessary for the equitable disposition of the claims.

2.  An unappealed August 1995 rating decision denied service 
connection for a back condition.

3.  The additional evidence presented since August 1995 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back condition.

4.  The veteran's disability involving hallux valgus and 
plantar fasciitis of the left foot is manifested by non-
localized tenderness over the plantar aspect of the heel, 
mild flattening of the arches, mild hallux valgus, and full 
range of motion of the foot and ankle. 

5.  The veteran's disability involving hallux valgus and 
plantar fasciitis of the right foot is manifested by non-
localized tenderness over the plantar aspect of the heel, 
mild flattening of the arches, mild hallux valgus, and full 
range of motion of the foot and ankle. 


CONCLUSIONS OF LAW

1.  The August 1995 rating decision which denied service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The additional evidence presented since the August 1995 
rating decision is new and material, and the claim for 
service connection for a low back condition has been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R.         §§ 3.102, 3.156, 3.159 (2002).  

3.  The criteria for an evaluation in excess of 10 percent 
for hallux valgus and plantar fasciitis of the left foot have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5276, 5280 (2002).

4.  The criteria for an evaluation in excess of 10 percent 
for hallux valgus and plantar fasciitis of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5276, 5280 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for a low back condition.  He also requests 
increased evaluations for his service-connected disabilities 
involving hallux valgus and plantar fasciitis of the feet.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to the veteran's claims for increased 
evaluations for hallux valgus and plantar fasciitis of the 
feet, the Board finds that VA has complied with the duty-to-
assist requirement of the VCAA.  The veteran's feet were 
examined for VA compensation purposes in January 1999 and 
February 2002.  In addition, there does not appear to be any 
outstanding medical records that are relevant to this appeal.  
At a January 2003 hearing before the undersigned, the veteran 
indicated that there were no additional private or VA medical 
records pertaining to his foot disabilities.  The Board thus 
finds that all reasonable efforts to secure and develop the 
evidence that is necessary for an equitable disposition of 
the issues on appeal have been made by the agency of original 
jurisdiction.

With respect to the veteran's claim for service connection 
for a low back condition, the VCAA appears to have left 
intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  It is specifically noted that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f).  However, the United States Court of Appeals 
for Veterans Claims (Court) held that the duty-to-notify 
provisions of the VCAA apply to claimants who seek to 
reopen a claim by submitting new and material evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

The Board observes that the discussions in the rating 
decision of May 1999, the statement of the case issued in 
March 2000, as well as various letters by the RO have 
informed the veteran of the information and evidence 
necessary to establish entitlement to the benefit he seeks.  
It thus appears that the veteran was notified of the 
evidence, if any, he was expected to obtain and which 
evidence, if any, VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio, supra.  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is appropriate.


II.  New and Material Evidence to Reopen a 
Claim for Service Connection for a Low Back 
Condition

The veteran is ultimately seeking service connection for a 
low back condition.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Certain chronic diseases 
such as arthritis may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R § 3.303(b).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2002).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, an original claim for service connection for a 
back condition was denied by the RO in August 1995.  The 
evidence at that time included the veteran's service medical 
records.  The RO denied the veteran's claim on the basis 
that, although the veteran was treated for back pain on 
several occasions in service, it was acute and transitory 
with no residual disability shown.  The veteran was notified 
of that decision and of his appellate rights in an August 
1995 letter but did not seek appellate review within one year 
of notification.  Therefore, that decision is final and not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim.  See 38 
U.S.C.A. § 5108.  In November 1998, the veteran sought to 
reopen his claim for service connection for a low back 
condition.  When a claim to reopen is presented, a two-step 
analysis is performed.  The first step is to determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In his November 1998 claim to reopen, the veteran maintains 
that his low back condition is related to his service-
connected left hip disability.  The evidence associated with 
the claims file since the August 1995 rating decision 
includes a February 1995 VA examination report.  At that 
time, the examiner concluded that the veteran suffered from a 
low back strain.  The examiner noted that the veteran 
experienced back pain in service, but determined that his 
current back strain was not related to his service-connected 
left hip disability.  However, the examiner then opined that, 
"I would think that a certain amount of the [veteran's] ... 
back problems were possibly service connected since [it] did 
have [its] onset then.  

This report is new because it was not in existence at the 
time of the August 1995 rating decision.  This report is also 
material, as it indicates that the veteran's current low back 
condition possibly had its onset in service.   Hodge, 155 
F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
Accordingly, the claim for service connection for a low back 
condition is reopened. 

Although the veteran's claim is reopened, the Board finds 
that additional development is needed before it can 
adjudicate the claim on the merits.  Therefore, the Board 
will remand the case to the RO for additional development.


III.  Hallux Valgus and Plantar Fasciitis of the Feet

The record shows that the veteran was treated for bilateral 
plantar fasciitis and hallux valgus on several occasions in 
service.  In an August 1995 rating decision, the RO granted 
service connection for hallux valgus and plantar fasciitis, 
but assigned a noncompensable (zero percent) evaluation for 
each foot.  In a September 2002 rating decision, the RO 
assigned a 10 percent evaluation for each foot.  The Board 
must therefore determine whether an evaluation in excess of 
10 percent is warranted for either foot disability.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Disabilities of the feet are governed by the provisions of 
38 C.F.R. § 4.71a, DCs 5276 through 5284 (2002).  Several 
disabilities listed in this portion of the rating schedule 
are expressly denoted as "unilateral," see, e.g., DCs 5280, 
5281 and 5282, while other disabilities are rated the same 
regardless of whether the disability present is unilateral or 
bilateral.  See, e.g., DC 5279.  Still, other disabilities 
are given one rating if the condition is unilateral and a 
different rating if the condition is bilateral.  See, e.g., 
DCs 5276 and 5278.

The RO initially evaluated the veteran's right and left foot 
disabilities involving hallux valgus and plantar fasciitis 
under DC 5280, which pertains to hallux valgus.  However, 
since 10 percent is the maximum available evaluation under 
this code provision, the Board must determine whether any 
other diagnostic code warrants a higher evaluation for either 
foot disability.  See 38 C.F.R. § 4.71a, DC 5280.

The RO recently evaluated the veteran's foot disabilities by 
analogy under DC 5310, which pertains to injury involving 
Muscle Group X (movement of forefoot and toes).  See 
38 C.F.R. § 4.72, DC 5310.  However, since there is no 
evidence of any muscle injury involving either foot, the 
Board finds that DC 5310 is not an appropriate diagnostic 
code.  

Instead, the Board finds that the veteran's plantar fasciitis 
is most appropriately rated by analogy to flatfoot under DC 
5276, as his symptoms involving tenderness over the plantar 
aspect of the heels are analogous to the criteria listed in 
this code provision.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of a diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  Plantar fasciitis is an 
inflammation of the fibrous tissues of the sole of the foot.  
See Dorland's Illustrated Medical Dictionary (27th ed. 1988).

Under DC 5276, a 10 percent rating is provided for moderate 
unilateral or bilateral pes planus with weight bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  A 20 
percent rating is assignable for severe unilateral 
involvement, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, etc.  A 30 percent rating is 
assignable for severe bilateral involvement, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, etc.  See 
38 C.F.R. § 4.71a, DC 5276.

Turning to the facts of this case, the veteran underwent a VA 
compensation examination in January 1999, at which time he 
complained of plantar pain in both feet.  The examiner noted 
that the veteran had mild hallux valgus and plantar 
fasciitis.  The only finding on X-ray examination was mild 
hallux valgus.  At a VA compensation examination in February 
2002, the veteran said he wore soft-soled shoes because of 
pain at the bottom of both heels.  He said the pain was most 
noticeable in the morning when getting up and at the end of 
the day.  A physical examination revealed tenderness over the 
plantar aspect of the heels, which was not well localized.  
Both ankles and feet, including the hind-foot and mid-foot, 
demonstrated normal movement.  There was mild flattening of 
both arches, and both great toes were in mild hallux valgus 
posture.  The diagnosis was bilateral plantar fasciitis and 
hallux valgus.  

At his January 2003 hearing, the veteran testified that he 
suffered from significant bilateral foot pain, with the right 
worse than the left.  He explained that he had difficulty 
putting any pressure on the ball of his right foot because of 
sharp pain, which he described as needles sticking in his 
foot.  He also described a dull pain in his left foot.  On a 
pain scale from 1 to 10, he rated the pain at level 10 for 
the right foot and level 8 for the left.  He said he wore 
oversized shoes with inserts for additional arch support.  
His wife testified that she would regularly massage his feet 
to help alleviate the pain.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for increased evaluations for his right 
and left foot disabilities.  The evidence outlined above does 
not show severe bilateral involvement, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, as required 
for an evaluation in excess of 10 percent under DC 5276.   
The only finding relevant to the veteran's plantar fasciitis 
involved non-localized tenderness over the plantar aspect of 
the heels, with no other objective findings shown.  In 
particular, no swelling or callosities were observed at any 
time, and both ankles and feet demonstrated full range of 
motion.  The Board also emphasizes that the only finding on 
X-ray examination was mild hallux valgus.  Under these 
circumstances, there is simply no basis for an evaluation in 
excess of 10 percent for either foot disability under DC 
5276.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  The 
Court has held that section 4.40 does not require a separate 
rating for pain but provides guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In this case, no evidence shows that either foot has 
experienced functional loss due to pain that would require 
consideration of an evaluation higher than 10 percent.  The 
Board has considered the veteran's complaints of significant 
bilateral foot pain, especially his right foot.  However, 
both feet and ankles demonstrated full range of motion when 
examined in February 2002, with no significant findings on 
examination to account for the veteran's complaints.  
Accordingly, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
have been considered, but do not provide a basis for higher 
ratings under these circumstances.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
each foot disability due to hallux valgus and plantar 
fasciitis.  Hence, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-2099 (2000); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (holding that the VCAA did not 
alter the benefit-of-the doubt doctrine).  Accordingly, the 
appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the evidence does not show frequent 
hospitalizations or time lost from work due to the veteran's 
foot disability.  Thus, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a low back condition, and to 
this extent only, the appeal is granted.  

An evaluation in excess of 10 percent for hallux valgus and 
plantar fasciitis of the left foot is denied. 

An evaluation in excess of 10 percent for hallux valgus and 
plantar fasciitis of the right foot is denied.


REMAND

For the reasons set forth below, the Board finds that 
additional development is required before it can adjudicate 
the veteran's claims for service connection for a low back 
condition and for a right hip condition, as well as his 
claims for increased evaluations for chondromalacia of the 
knees, musculotendonitis of the left hip, and tendonitis of 
the right shoulder.

At his January 2003 hearing, the veteran testified that he 
was currently receiving outpatient treatment for his 
orthopedic disabilities at the Dallas VA Medical Center, but 
that these records had not been obtained and considered by 
the RO.  As a result, the Board finds that the RO should 
obtain these records.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)); see also, Bell v. Derwinski, 2 Vet. 
App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.") 

The record also suggests that private medical records may be 
available which have not been associated with the claims 
file.  The veteran testified that Dr. Dedral, his primary 
care physician, had referred him to Dr. Tenney, an orthopedic 
surgeon, who treated his bilateral shoulder and knee 
disabilities.  It appears that several treatment records from 
Dr. Tenney have been submitted, but that other medical 
records from Drs. Dedral and Tenney are still outstanding and 
should be obtained.  The Board thus finds that the RO should 
attempt to obtain these records.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (the duty to assist includes 
securing private and VA medical records to which a reference 
has been made.)

The Board also finds that the veteran should be afforded a VA 
orthopedic examination to determine whether his low back 
condition was incurred in service.  The veteran's service 
medical records show that he was treated for a back strain in 
November 1992 and May 1994.  The record also shows that the 
veteran may have injured his back in a motor vehicle accident 
in February 1998.  In February 2002, a VA examiner diagnosed 
the veteran as having a low back strain.  The examiner ruled 
out that this condition was related to the veteran's service-
connected left hip condition, but indicated that it may have 
had its onset in service.  In light of these findings, the 
Board finds that an additional VA examination would be 
helpful to determine whether the veteran's back condition was 
incurred in service. 

Finally, the Board finds that the veteran should be examined 
to determine whether he suffers from a disability involving 
the right hip, and if so, whether it was incurred in service.  
The veteran's service medical records show that he complained 
of "clicking" in his right hip in May 1985.  The diagnostic 
impression was non-painful hip - clicking of unquestionable 
etiology.  X-rays revealed a calcified structure measuring 7 
millimeters by 4 millimeters, which the radiologist indicated 
could have represented a loose body.   

It is unclear from the record whether the veteran currently 
suffers from a right hip condition.  The January 1999 VA 
examination report listed a diagnosis of musculotendonitis of 
the hips.  At his February 2002 VA examination, however, the 
diagnosis was right hip pain, which the examiner indicated 
may possibly be related to service.  The Board emphasizes, 
however, that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Therefore, an additional examination is needed to determine 
whether the veteran suffers from a diagnosed underlying 
condition to account for his complaints of right hip pain, 
and if so, whether it is related to service.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the Dallas VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's orthopedic disabilities from 
1998 to the present.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should also request that the 
veteran identify all sources of medical 
treatment received for his orthopedic 
disabilities from 1998 to the present, 
and that he furnish signed authorizations 
for release of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims file.  Specific requests 
should be made for all outstanding 
clinical records of treatment of the 
veteran from Drs. Dedral and Tenney.  Dr. 
Dedral is apparently located at 1121 N. 
Joe Wilson, Cedar Hills, TX 75104.  The 
mailing address of Dr. Tenney is 
apparently 2700 W. Pleasant Run Rd., 
Lancaster, TX 75146.  The authorization 
for release of the records of these 
physicians appears to have already been 
associated with the claims file.  

3.  The veteran should be scheduled to 
undergo a VA orthopedic examination to 
determine the nature and etiology of his 
low back and right hip conditions.  The 
claims folder should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should specifically 
state (a) whether it is at least as 
likely as not that the veteran's current 
back condition is related to service and 
complaints expressed therein; and (b) 
whether the veteran suffers from a right 
hip condition, and if so, whether it is 
at least as likely as not related to 
service and complaints expressed therein.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

4.  The RO should then review the 
examination report to ensure that it is 
in compliance with this remand.  If 
deficient, the RO should implement 
corrective procedure.  In addition, the 
RO should take appropriate action in this 
case to comply with any other notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), § 5103A, it considers 
warranted.  

5.  The RO should then readjudicate the 
issues on appeal and consider all 
evidence received since issuance of the 
most recent supplemental statement of the 
case.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on each matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



